Citation Nr: 0010510	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-03 416 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Evaluation of bilateral trachoma residuals with chronic 
conjunctivitis currently evaluated as 10 percent.

2.  Whether the August 1980 and June 1986 RO decisions 
denying service connection for trachomatous conjunctivitis 
were clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from June 1991 and April 1997 decisions of the 
Nashville, Tennessee Department of Veterans Affairs (VA) 
Regional Office (RO).  In June 1991, the RO determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection for an eye 
disability.  The veteran appealed the case to the Board.  In 
November 1992, the Board REMANDED the case to the RO for 
additional development.  The case was returned to the Board 
in December 1992.  In August 1993, the case was returned to 
the RO on account of a Departmentwide stay necessitated by 
the United States Court of Appeals for Veterans Claims 
(Court) decision in Smith v. Principi, 3 Vet. App. 378 (1992) 
regarding application of 38 C.F.R. § 3.105(a) to prior Board 
decisions.  In Smith v. Brown, 35 F. 3d. 1516 (Fed. Cir. 
1994), the United States Court of Appeals for the Federal 
Circuit held that review authority under 38 C.F.R. § 3.105(a) 
related only to review of RO decisions and not those of the 
Board.  The case was returned to the Board in January 1995.  
In September 1995, the Board again REMANDED the case to the 
RO for additional development.  

In an April 1997 decision, the RO determined that the August 
1980 rating decision denying service connection of 
trachomatous conjunctivitis was not clearly and unmistakably 
erroneous.  The veteran filed a notice of disagreement.  The 
case was returned to the Board in 1997.  In November 1997, 
the Board determined that new and material evidence has been 
submitted to reopen the veteran's claim for a bilateral eye 
disability, granted service connection for a bilateral eye 
disability, and REMANDED the issues of clear and unmistakable 
error (CUE) in the 1980 and 1986 RO decisions for procedural 
development.  

In February 1998, the RO granted service connection for the 
bilateral trachoma residuals on the basis of aggravation, and 
assigned an initial 10 percent rating.  Also in February 
1998, the RO issued a statement of the case addressing the 
issues of whether the August 1980 and June 1986 rating 
decisions denying service connection for trachomatous 
conjunctivitis were clearly and unmistakably erroneous.  The 
veteran submitted a timely VA Form 9 on these issues.  

In a May 1998 rating decision, the RO continued the veteran's 
10 percent evaluation for bilateral trachoma 
residuals/chronic conjunctivitis.  The veteran has appealed 
this decision.  The case has now been returned to the Board.   

Finally, the Board notes that the RO, in January 1995, 
advised the veteran that his allegation that there was clear 
and unmistakable error in the January 1953 rating decision 
severing service connection for an eye disorder could not be 
adjudicated as the Board had decided this issue in May 1955.  
In January 1995, the veteran filed a motion for 
reconsideration of a May 1955 Board decision that denied 
restoration of service connection for trachomatous 
conjunctivitis.  The motion was denied in June 1995.  

Preliminary review of the record does reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his bilateral trachomatous 
conjunctivitis to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The RO determined that the case 
did not present such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  The veteran's bilateral chronic trachomatous 
conjunctivitis is manifested by complaints of chronic 
discharge interfering with visual acuity and objective 
evidence of slight scarring in the upper tarsal plate of the 
right and left eyes and dry conjunctiva with fluorescein 
staining.

2.  An August 1980 rating decision, which the veteran did not 
appeal, denied service connection for chronic trachomatous 
conjunctivitis on the basis that new and material evidence 
had not been submitted.

3.  Neither the veteran nor his representative have 
identified and the Board has not found any undebatable error 
of fact or law in the August 1980 rating decision denying 
service connection for chronic trachomatous conjunctivitis on 
the basis that new and material evidence had not been 
submitted.

4.  The evidence on file supported the August 1980 decision 
at that time.

5.  A June 1986 rating decision, which the veteran did not 
appeal, denied service connection for chronic trachomatous 
conjunctivitis on the basis that new and material evidence 
had not been submitted.

6.  Neither the veteran nor his representative have 
identified and the Board has not found any undebatable error 
of fact or law in the June 1986 rating decision denying 
service connection for chronic trachomatous conjunctivitis on 
the basis that new and material evidence had not been 
submitted.

7.  The evidence on file supported the June 1986 decision at 
that time.


CONCLUSIONS OF LAW

1.  Bilateral trachomatous conjunctivitis is 30 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 4.1-4.14, 4.22, 4.84a, Diagnostic Code 
6017 (1999).

2.  There is no clear and unmistakable error in the August 
1980 rating decision denying service connection for chronic 
trachomatous conjunctivitis.  38 U.S.C.A. §§ 5107, 7105 (West 
1991); 38 C.F.R. § 3.105(a) (1999).

3.  There is no clear and unmistakable error in the June 1986 
rating decision denying service connection for chronic 
trachomatous conjunctivitis.  38 U.S.C.A. §§ 5107, 7105 (West 
1991); 38 C.F.R. § 3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluation

The veteran contends that his bilateral trachomatous 
conjunctivitis should be assigned a higher evaluation.  The 
Board finds that the claim for a higher evaluation is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a)(West 
1991).  Where the claimant is awarded service connection for 
a disability and subsequently appeals the RO's initial 
assignment of an evaluation for the disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995). 

As noted previously, this issue resulted from the RO's 
February 1998 grant of service connection for residuals of 
bilateral trachoma including chronic conjunctivitis.  The RO 
decision was the result of the Board's November 1997 grant of 
service connection for a bilateral eye disability based on 
new and material evidence indicating that the veteran's 
preexisting eye disorder was aggravated during service.  The 
veteran reopened his claim in May 1991.  Accordingly, the 
Board has considered the issue raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  The veteran is 
not prejudiced by the naming of this issue.  The Board has 
not dismissed any issue and the law and regulations governing 
the evaluation of disabilities is the same regardless of how 
the issue has been phrased.  In reaching the subsequent 
determinations, the Board has considered whether staged 
ratings should be assigned.

In a March 1991 letter, R.S.L., M.D., stated that in addition 
to his glaucoma with chronic iritis of the right eye, the 
veteran was experiencing difficulties with vascularization of 
his cornea superior which Dr. L. opined may be related to his 
old trachomatous damage.  At the time of the letter, the 
veteran's visual acuity was 20/50 -2 in the right eye and 
20/25 -2 in the left eye.

Private medical records from April 1990 to September 1995 
show that the veteran was seen on multiple occasions 
complaining of pain and foreign body sensation in eyes.  
Evaluations reveal corneal scarring superiorly with 
blepharitis and swollen conjunctiva.  Diagnoses include 
follicular conjunctivitis, acute iritis on the right eye, 
retinal hole of the right eye, blepharoconjunctivitis, and 
chronic ocular discomfort secondary to dry eye syndrome.  It 
was noted that the veteran was also treated for open angle 
glaucoma and cataracts. 

An October 1991 notation indicates that the veteran's visual 
acuity was 20/100 (corrected to 20/40) in the right eye and 
20/30 +2 in the left eye.  In December 1991, his visual 
acuity was 20/80 -2 in the right eye and 20/30 +2 in the 
left.  Thereafter, until 1995, the veteran's visual acuity 
ranged from 20/25 to 20/30 in the left eye and 20/25 to 20/40 
in the right eye.  A September 1995 visual acuity check 
revealed 20/60 -1 in the right eye and 20/40 in the left eye.  

At a March 1996 VA examination, the examiner stated that the 
veteran's visual acuity in the right eye was count fingers at 
20 feet and J14 near.  This improved to 20/25 at distance and 
J4 at near.  His uncorrected vision of his left eye was 20/80 
at distance and less than J14 near, which corrected to 20/40 
at distance and J6 at near.  There was mild dermatochalasis 
on all four eyelids.  Conjunctiva were clear.  Slit lamp 
evaluation revealed scarring superiorly of the cornea with 
deep blood vessel invasion.  Multiple concretions were 
present on the upper tarsal plate in the left eye.  The 
diagnosis included pseudophakia in both eyes, chronic 
conjunctivitis left eye worse than right, and glaucoma by 
history.    

As noted previously, the Board, in a November 1997 decision, 
found that new and material evidence has been submitted that 
raised the reasonable possibility that the veteran's 
bilateral trachoma was aggravated during service and thus, 
granted service connection.  The RO, in a February 1998 
rating decision, implemented this decision and granted 
service connection for bilateral trachoma residuals to 
include chronic conjunctivitis and assigned a 10 percent 
evaluation under Diagnostic Codes 6017-6018 effective from 
May 1991, the date of the veteran's reopened claim. 

In a March 1998 VA examination, the veteran's visual acuity 
was 20/400 at distance and less than J14 at near in the right 
eye with correction to 20/60 +2 and J4.  The left eye visual 
acuity was 20/250 at distance and less than J14 at near with 
correction to 20/60 -2 and J4.  Moderate dermatochalasis of 
his eyelids was noted.  Right cornea scarring which extended 
further than cataract wound was noted and there was slight 
scarring of the conjunctiva in the upper tarsal plate on the 
left.  There was also mild scarring of the upper tarsal plate 
near the medial canthus of the upper lid of the right eye.  
No discharge was present.  The conjunctivas were dry with 
fluorescein stain, but no persistent stains of the 
conjunctivae or cornea were present.  There was no evidence 
of entropion.  The diagnoses included chronic conjunctivitis, 
pseudophakia, and chronic open angle glaucoma.  The examiner 
noted that the scarring observed on the upper tarsal plate 
can be part of the chronic conjunctivitis and can also be 
seen in disease such as trachoma and that the veteran had 
some scarring of the upper cornea in the right eye which 
would be consistent with a prior diagnosis of trachoma.  The 
examiner stated that there were no other complications such 
as entropion which might be associated with trachoma.

In a July 1998 VA examination report, the examiner noted that 
the veteran complained of chronic discharge which 
occasionally interfered with his visual acuity.  The examiner 
stated that the current examination was unchanged from the 
previous March 1998 examination.  The examiner opined that 
the discharge and associated symptoms may be the result of 
the veteran's trachoma.  The examiner further stated that 
neither the veteran's glaucoma or cataracts were associated 
with the veteran's trachoma.      

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities. See 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. Part 4 (1999).  In making its 
determination, the Board analyzes the extent to which a 
service-connected disability adversely affects a veteran's 
ability to function under the ordinary conditions of daily 
life, and bases the assigned rating, as far as practicable, 
on the average impairment of earning capacity in civil 
occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. See 
38 C.F.R. § 4.7.  

In cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree existing at the time of entrance into the active 
service, whether the particular condition was noted at the 
time of entrance into the active service, or it is determined 
upon the evidence of record to have existed at that time.  It 
is necessary therefore, in all cases of this character to 
deduct from the present degree of disability the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating 
schedule, except that if the disability is total (100 
percent) no deduction will be made.  The 
resulting difference will be recorded on the rating sheet.  
If the degree of disability at the time of entrance into the 
service is not ascertainable in terms of the schedule, no 
deduction will be made.  38 C.F.R. § 4.22.

Conjunctivitis is evaluated under 38 C.F.R. § 4.84a, 
Diagnostic Codes 6017 and 6018.  Under both Diagnostic Codes, 
a noncompensable evaluation is assigned when conjunctivitis 
is healed with no residuals, or an evaluation can be assigned 
based on residuals.  A 10 percent evaluation can be assigned 
under Diagnostic Code 6018 if conjunctivitis is active, with 
objective symptoms, while a 30 percent evaluation can be 
assigned under Diagnostic Code 6017 when chronic trachomatous 
conjunctivitis is active, it is rated for impairment of 
visual acuity, with a minimum rating of 30 percent while 
there is active pathology.  38 C.F.R. § 4.84a, Diagnostic 
Codes 6017 and 6018 (1999).  

The ratings for central visual acuity impairment set forth in 
Table V of 38 C.F.R. § 4.84a, Diagnostic Codes 6071-6079 
(1999).  According to the regulations, the best distant 
vision obtainable after the best correction will be the basis 
of the rating.  38 C.F.R. § 4.75 (1999).  Under Diagnostic 
Codes 6076-6079, a 30 percent evaluation requires visual 
acuity of 20/70 in both eyes; visual acuity of 20/70 in one 
eye and 20/100 in the other; visual acuity of 20/50 in one 
eye and 20/200 in the other; and 15/200 in one eye and 20/50 
in the other.  

Upon review of the evidence of record, the Board finds that 
the degree of disability at the time of entrance into the 
service is ascertainable in terms of the schedule, but is 
also noncompensable.  According to the service medical 
records, the veteran's corrected visual acuity was 20/30 
bilaterally when he was examined for service entry.  He also 
had had recurrent pre- service trachoma infections, the last 
episode having been about four years before he entered the 
service.  Residual scarring of the conjunctiva and tarsus, 
upper eyelids, was present prior to service.  From this 
evidence, it appears that the pre- existing conjunctivitis 
had not been active for some years prior to service entry.  
Further, any residual impairment in central visual acuity due 
to scarring secondary to the conjunctivitis was 
noncompensable disabling under the criteria for rating 
impairment in visual acuity.  

After resolving all reasonable doubt in favor of the veteran, 
the evidence supports a grant of a 30 percent evaluation for 
bilateral trachomatous conjunctivitis.  The current evidence 
clearly shows that the veteran has complained of chronic 
discharge which occasionally interfered with his visual 
acuity.  Private medical records show multiple diagnosis of 
conjunctivitis from 1991 to 1995 with corneal scarring 
related to trachoma.  VA examinations revealed moderate 
dermatochalasis of the eyelids, corneal scarring on the 
right, scarring of the conjunctiva in the upper tarsal plate 
on the left, mild scarring of the upper tarsal plate near the 
medial canthus of the upper lid of the right eye, and dry 
conjunctiva.  The diagnoses included chronic conjunctivitis 
and the examiner attributed the veteran's symptoms to 
trachoma.  

As the veteran's corrected distant vision is 20/60 +2 in the 
right eye and 20/60 -2 in the left eye, he does not meet the 
criteria for a 30 percent evaluation under Diagnostic Code 
6078.  However, as there appears to findings of active 
pathology of chronic trachomatous conjunctivitis, the veteran 
is entitled to a minimum evaluation of 30 percent under 
Diagnostic Code 6017.  Therefore, deducting the 
noncompensable degree of disability existing when he entered 
the service, the Board concludes that the evidence is more 
consistent with the criteria contemplated for assignment of a 
30 percent evaluation under Diagnostic Code 6017.  

II.  CUE

The veteran has asserted that the August 1980 and June 1986 
decisions by the RO denying entitlement to service connection 
for chronic trachomatous conjunctivitis were clearly 
erroneous.  The veteran and his representative have argued 
that such decisions should be reversed because they were 
based on clear and unmistakable error. 

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of a veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon 
the same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.105, 20.302, 20.1103 (1999). 

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended. 38 U.S.C.A. § 5112(b); 38 C.F.R. 
§ 3.105 (1999).  The Court has held that for there to be a 
valid claim of clear and unmistakable error, there must have 
been an error in the prior adjudication of the claim.  
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  Either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were improperly applied.  Id.  
Clear and unmistakable error is error that is 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made.  Id. at 313-314.  To 
establish clear and unmistakable error, it must be further 
demonstrated that the claimed error, when called to the 
attention of later reviewers, compels a different conclusion 
to which reasonable minds could not differ.  See Fugo v. 
Brown, 6 Vet. App. 40 (1993), en banc review denied, 6 Vet. 
App. 162 (1994).  The Court, in Luallen v. Brown, 8 Vet. App. 
92, 94 (1995), stated that "the claimant must assert more 
than mere disagreement as to how the facts were weighed and 
evaluated."  The Court noted that in order to raise CUE, 
"there must be some degree of specificity as to what the 
alleged error is." Luallen v. Brown, 8 Vet. App. 92, 94 
(1995), citing Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

In this instance, the file does not show and the veteran has 
not indicated any evidence that the correct facts were not 
before the adjudicators at the time of the August 1980 or 
June 1986 rating decisions.  The Board's independent review 
has not disclosed the incorrect application of law or 
regulations. The veteran has not clearly identified and the 
Board does not find undebatable error in the either the 
August 1980 or June 1986 decisions denying service connection 
for chronic trachomatous conjunctivitis on the basis of no 
presentation of new and material evidence.  In essence, the 
veteran argues that the RO did not properly weigh and 
evaluate the evidence.  A claim that the evidence was 
improperly weighed or that the decision was wrong does not 
constitute a CUE claim.  Phillips v. Brown, 10 Vet. App. 25 
(1997).  Accordingly, the veteran's claims of clear and 
unmistakable error in the August 1980 and the June 1986 
rating decisions are denied. 


ORDER

A 30 percent evaluation for bilateral trachomatous 
conjunctivitis is granted, subject to the applicable laws and 
regulations governing the award of monetary benefits.
The veteran's claims of clear and unmistakable error in the 
August 1980 and June 1986 rating decisions are denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 
- 5 -


- 1 -


